Chief Justice Mercur,
delivered the opinion of the court,
The distribution of a fund is governed by a rule somewhat different from that by which the question of indubitable title to real estate is determined. When a title to land is liable to be impaired or defeated by the subsequent birth of a child, the rule is as declared in List v. Rodney, 2 Norris, 483. We adhere to that case as a correct exposition of the law when applied to the question of ability to convey real estate by a good and marketable title in fee simple. The distribution of this fund is governed by principles of equity. Those principles are in harmony with the Acts of 24th February, 1834, and of 17th May, 1871: Purd. Dig., 449. They provide for the delivery of personal property held subject to a contingency, on security being given in such form and amount as the Orphans’ Court deems sufficient to secure the interests of those who may thereafter be entitled to the same. Under the unquestioned facts in the present case, we think the contingent rights are fully protected by the order of the court requiring security to be given. We see no error in the decree to require correction.
Decree affirmed and appeal dismissed at the costs of the appellant.